Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					DETAILED ACTION
	Note new examiner due to transfer.

Applicant's election with traverse of Group I (claims 1-10) in the reply filed on March 25, 2021 is acknowledged.  The traversal is on the ground(s) that Groups I-IV have a specific technical feature over Sahouaini (WO 02/44802 A1) since example of over Sahouaini does not comprise the instantly recited component having at least one reactive moiety.  This is not found persuasive because a curable composition of claim 1 would be a one-part curable composition as evidenced by the claim language and applicant’s statement on an upper portion at page 3 of the response filed on March 25, 2021 as opposed to at least claims 11, 12 and 15 which are directed to utilization of a two-part curable composition without a self-assembled particle recited in claim 1 which would not share the specific technical feature of claim 1.  
Also, US 7,318,991 teaches a heterocycle-containing onium salt useful as a cationic photopolymerization initiator and an acid generator and the heterocycle-containing onium salt would fall within scope of the instant chromonic network.  EP 0554823 teaches epoxy resins cured with amine curing agents in abstract which would be the cationic polymerization   Thus, US 7,318,991 and EP 0554823 would be further evidence that utilization of the chromonic network for curing the epoxy resin with amine  since an invention in a product-by-process is a product, not a process.  See In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972) and In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).  MPEP 2113.
However, applicant’s argument as to Group III (claim 14 reciting utilization of the one-part curable composition of claim 1 is found persuasive  and thus, the elected claims 1-10 as well as claim 14 (Group III) are examined under merit.  
The requirement is still deemed proper and is therefore made FINAL.

				      REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 for the substitution, but the “substituted” is not clearly defined.  The instantly claimed “substituted” reads on an infinite number of compounds resulting from the potentially infinite number of substitutions performed on the recited compounds.  Thus, metes and bounds of the “substituted” is unclear.  

			              ALLOWANCE
Claims 1, 2, 5-10 and 14 are allowed,

		                 EXAMINER’S COMMENT
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2007/0086965 A1 teaches chromonic nanoparticles non-covalently crosslinked with a polyvalent cation salt.
GB 1421149 (14 Jan. 1976) teaches a composition comprising a hardenable organic resin including an epoxide resin and filler particles having adsorbed an organic chelating agent including derivatives of chromone.

As stated by applicant, Sahouaini (WO 02/44802 A1 which is equivalent to US 6,699,533) discussed in the written opinion of PCT do not teach a curable composition comprising the instantly recited component having at least one reactive moiety.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






THY/June 9, 2021                                                                   /TAE H YOON/                                                                                                  Primary Examiner, Art Unit 1762